Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed July 21, 2021, with respect to Claims 8, 9, 11, and 13-15, have been fully considered and are persuasive.  
Applicant’s arguments, filed July 21, 2021, with respect to the rejection(s) of claim(s) 1, 2, and 4-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specificlalty reference Milz, regarding the amended limitation of wherein the cam surface is concave and is shaped to permit withdrawal of the cam lobe surface along a direction parallel to the axis.

Allowable Subject Matter
Claims 8, 9, 11, 13-15, and 23-26 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach the structural relationship between cam surface, sides, and radii of curvature including wherein the superior surface of the intervertebral spacer comprises a third radius of curvature extending from the proximal end of the intervertebral spacer to the distal end of the intervertebral spacer, the inferior surface of the intervertebral spacer comprises a fourth radius of curvature extending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 21, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0027544 to Melkent in view of U.S. Patent No. 8,858,637 to Milz et al.
Claims 1 and 27, Melkent discloses an intervertebral spacer (50, Figs. 1-2, [0023-0026]). The spacer comprises a superior surface (Fig. 2) configured to engage a superior vertebral body [0026], an inferior surface (Fig. 2) configured to engage an inferior vertebral body [0026], and a peripheral wall (54) extending from the superior surface to the inferior surface (Figs. 1-2, [0024]). The peripheral wall comprises a distal end (62, Fig. 1, [0024]), and a proximal end (60) comprising a cam surface (56) that is rotatable against a complementary cam lobe surface (32) of an inserter tool such that a first force causes the intervertebral spacer to pivot, relative to the inserter tool, about a pivot point (about 48) associated with the cam surface [0029-0030]. The intervertebral cage extends along an axis from the proximal end to the distal end (seen in Fig. 1).
As to Claim 2, Melkent discloses an intervertebral spacer wherein the cam surface (56) comprises a concave surface having a first radius of curvature (Fig. 1, [0029-0030]), the concave surface configured to receive a cam lobe (32) comprising a complementarily shaped convex surface having a second radius of curvature that is substantially equal to the first radius of curvature (Fig. 1, [0029-0030]). 
As to Claim 4, Melkent discloses an intervertebral spacer further comprising an aperture (58) formed in the proximal end of the intervertebral spacer (Fig. 1, [0024]), and a chamfered surface proximate the aperture (Figs. 1 and 2), wherein the chamfered surface is configured to receive a second force from an inserter (10) shaft tip (34) to aid the first force in pivoting the intervertebral spacer about the pivot point associated with the cam surface [0025 and 0028-0030].
As to Claim 5, Melkent discloses an intervertebral spacer wherein the peripheral wall further comprises a first side (64) extending from the proximal end to the distal end (Fig. 1), and a second side (66) extending from the proximal end to the distal end (Fig. 1), wherein the cam surface is located closer to the first side of the intervertebral spacer than the second side of the intervertebral spacer (Fig. 1, [0024]). 
Claim 6, Melkent discloses an intervertebral spacer wherein the superior surface of the intervertebral spacer comprises a third radius of curvature extending from the proximal end of the intervertebral spacer to the distal end of the intervertebral spacer (superior surface curvature seen in Fig. 2), and the inferior surface of the intervertebral spacer comprises a fourth radius of curvature extending from the proximal end of the intervertebral spacer to the distal end of the intervertebral spacer that is substantially equal to the third radius of curvature (inferior surface curvature seen in Fig. 2).
As to Claim 7, Melkent discloses an intervertebral spacer wherein the superior surface of the intervertebral spacer comprises a fifth radius of curvature extending from the first side of the intervertebral spacer to the second side of the intervertebral spacer (superior surface curvature seen in Fig. 2), and the inferior surface of the intervertebral spacer comprises a sixth radius of curvature extending from the first side of the intervertebral spacer to the second side of the intervertebral spacer that is substantially equal to the fifth radius of curvature (inferior surface curvature seen in Fig. 2).
As to Claim 21, Melkent discloses an intervertebral spacer wherein the intervertebral cage extends along a straight axis from the proximal end to the distal end (along axis of 58, Fig. 1).
As to Claims 1, 2, 4-7, 21, 22, and 27, Melkent discloses the claimed invention except for wherein the cam surface comprises a first radius of curvature that is substantially equal to a second radius of curvature of the cam lobe surface and the cam surface is concave and is shaped to permit withdrawal of the cam lobe surface along a direction parallel to the axis.
Milz discloses a spinal fusion system (Col. 9, Lines 1-19) wherein a cam surface (within 32) comprises a first radius of curvature that is substantially equal to a second radius of curvature of a cam lobe surface (64, Fig. 8, Col. 11, Lines 5-28) and the cam surface is concave (32, Fig. 3) and is shaped to permit withdrawal of the cam lobe surface along a direction parallel to the axis (Col. 9, Lines 15-19), and wherein the cam surface comprises an arcuate shape extending along an arc of 90 degrees or less (angle 


    PNG
    media_image1.png
    832
    617
    media_image1.png
    Greyscale

Melkent with the cam surface modification of Milz in order to allow for the surgeon to remove the implant from the inserter instrument at a desired angle with less risk of unwanted displacement of the implant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775